EXHIBIT 10.3

 

 

[pkay_ex103img3.jpg] 

 

November 11, 2016

 

Ms. Lisa Berman

Chief Executive Officer

Peekay Boutiques, Inc.

901 West Main Street

Auburn, WA 98001

 

Dear Ms. Berman:

 

This agreement (“Engagement Agreement”) will serve as the contract between
Peekay Boutiques, Inc. (“Peekay” or the “Company”) and SSG Advisors, LLC
("SSG"’) and Lake Street Capital Markets (“Lake Street”) (collectively
“Advisors”) regarding the retention of Advisors as investment banker to Peekay
for the purposes outlined in this Engagement Agreement. Advisors’
responsibilities hereunder involve providing investment banking services to
Peekay, on an exclusive basis, focusing on: (i) the sale of substantially all of
the assets of Peekay (the “Sale”) either through one sale or multiple sales of
the parts; and/or (ii) the restructuring of Peekay’s balance sheet with existing
stakeholders (the “Restructuring”). In addition, if requested in writing by the
Company, Advisors shall provide financial advisory services (“Financial Advisory
Services”) as well as valuation (“Valuation”) services as more fully described
below.

 



A.Advisors’ Roles



 



 

1.SSG’s role, with the assistance and cooperation of Lake Street, in connection
with the Sale will include the following:



 



·Prepare an information memorandum describing Peekay, its historical performance
including existing operations, facilities, contracts, customers, management and
projected financial results and operations;

 

 

·Assist the Company in compiling a data room of any necessary and appropriate
documents related to the Sale;

 

 

·Assist the Company in developing a list of suitable potential buyers who will
be contacted on a discreet and confidential basis after approval by the Company;

 

 

·Coordinate the execution of confidentiality agreements for potential buyers
wishing to review the information memorandum;

 

 

·Assist the Company in coordinating management calls and site visits for
interested buyers and work with the management team to develop appropriate
presentations for such presentations and visits;

 

 

·Solicit competitive offers from potential buyers;

 

 

·Advise and assist the Company in structuring the transaction and negotiating
the transaction agreements;

 

 

·Provide testimony in support of the Sale; and

 

 

·Otherwise assist the Company and its counsel as necessary through closing on a
best efforts basis.



 



 

 



 

Ms. Lisa Berman

November 11, 2016

Page 2

 



2.SSG shall assist Peekay in negotiating with existing stakeholders in regard to
a potential Restructuring if desired by the Company. Advisors will provide
Peekay with the services required above in connection with the Restructuring,
including an enterprise valuation, liquidation valuation, feasibility analysis
and negotiations with the existing stakeholders.

 

 

3.If requested, SSG shall provide Financial Advisory Services to the Company
which will include the following:



  



·Reviewing and analyzing the Company’s financial projections;



 



·Assisting the Company if and as may be needed in obtaining financing (the
“Loan”) and in negotiations with the lender;

 

 

·Providing testimony in support of the Loan;

 

 

·Assisting the Company with schedules, statement of financial affairs and
monthly operating reports;

 

 

·Assisting the Company in negotiations with creditors and stakeholders and
attending meetings;

 

 

·Assist the Company and its counsel in preparation for and during any potential
Chapter 11 proceeding;

 

 

·Assisting the Company and its counsel in preparing a plan of reorganization or
liquidation as well as a disclosure statement; and

 

 

·Provide reports and testimony within the areas of our expertise as requested by
the Company and counsel.



 



 

4.If requested by the Company, SSG shall prepare a Valuation report which may be
used by the Company to negotiate with existing creditors and stakeholders. SSG
will also provide expert testimony in support of the Valuation.



 

In performing the services described above, the Company will furnish or cause to
be furnished to Advisors such information as Advisors reasonably believe
appropriate to the execution of its engagement hereunder (all such information
so furnished being the "Information"). The Company represents to Advisors that
all Information furnished by it or its agents will be complete and correct in
all material respects, to the best of its knowledge, and that until the
expiration of Advisors’ engagement hereunder, it will advise Advisors
immediately of the occurrence of any event or any other change known by it or
its agents that results in the Information ceasing to be complete and correct in
all material respects. The Company recognizes and confirms that Advisors: (a)
will use and rely primarily on the Information and on information available from
generally recognized public sources in performing the services contemplated
hereby without having independently verified any of the same; (b) does not
assume responsibility for accurateness or completeness of the Information and
such other information; and (c) will not make an appraisal of any of the assets
or liabilities of Peekay.

 



 

 



 

Ms. Lisa Berman

November 11, 2016

Page 3

 

Peekay agrees that Advisors shall be its exclusive investment bankers in
connection with any Sale or Restructuring undertaken with respect to the Company
during the Term, as defined below, of this Engagement Agreement. Peekay agrees
that, during the Term of this Engagement Agreement, SSG, with the assistance and
cooperation of Lake Street, shall have the exclusive authority to initiate and
conduct discussions and assist and advise the Company in its negotiations with
all prospective purchasers. In that regard, the Company agrees to identify to
Advisors: (a) all prospective purchasers and investors who have been in contact
with the Company prior to the date hereof; and (b) all prospective purchasers
who come in contact with Peekay during the term of this Engagement Agreement.

 

SSG, with the assistance and cooperation of Lake Street, will consult with and
advise Peekay with respect to the financial aspects of any proposed Sale or
Restructuring including price, terms and conditions. Advisors will not, however,
have any authority to bind Peekay with respect to any proposed Sale or
Restructuring. Likewise, nothing contained herein shall require the Company to
accept the terms of any proposal and the Company shall at all times have the
right in its sole and absolute discretion to reject any proposed Sale or
Restructuring regardless of the terms proposed.

 



B.Advisors’ Compensation



 

As compensation for providing the foregoing services, Advisors shall receive the
following:

 



 

1.Initial Fee. An initial fee (the “Initial Fee”) of $25,000 is payable to SSG
upon the execution of this Engagement Agreement. The Initial Fee will be
credited against the Sale Fee or Restructuring Fee payable to SSG, as described
further below in paragraph B.3(e).

 

 

 

 

2.Monthly Fee. A monthly fee (the “Monthly Fee”) of $25,000 per month beginning
November, 2016 and continuing each month thereafter during the Engagement Term,
as defined below. Each Monthly Fee will be credited in full against the Sale Fee
or Restructuring Fee payable to SSG, as described further below in paragraph
B.3(e).

 

 

 

 

3.Sale Fee. Upon the closing of a Sale Transaction described below, a sale fee
(payable in cash, certified check or in federal funds via wire transfer) shall
be paid to the Advisors in the amount equal to, and as allocated between SSG and
Lake Street, as set forth below (the “Sale Fee”):



 



 

 



 

Ms. Lisa Berman

November 11, 2016

Page 4

 



 

a.In the event that no qualified overbid is received resulting in an auction and
the stalking horse is the ultimate winning purchaser, the Sale Fee shall be
$300,000 (with such Sale Fee split 80% SSG and 20% Lake Street (the “SSG/LS
Allocation”).

 

 

 

 

b.In the event that one or more qualified overbids is received resulting in an
auction and the stalking horse purchaser is the ultimate winning purchaser, the
Sale Fee shall be $300,000 plus 5% of Total Consideration in excess of the
original stalking horse bid (with such Sale Fee split according to the SSG/Lake
Street Allocation).

 

 

 

 

c.Notwithstanding anything contained herein, in the event that one or more
qualified overbids is received resulting in an auction and the ultimate winning
purchaser is not a party identified on that certain buyer’s list (“Buyer’s
List”) provided by Lake Street to the Company and SSG, the Sale Fee shall be the
greater of $400,000 or 5% of Total Consideration in excess of the original
stalking horse bid (with such Sale Fee paid only to SSG); provided, if a
qualified bid is submitted by a party on the Buyer’s List, then such Sale Fee
will be split according to the SSG/Lake Street Allocation.

 

 

 

 

d.Notwithstanding anything contained herein, in the event that one or more
qualified overbids is received resulting in an auction and the ultimate winning
purchaser is a party identified on the Buyer’s List, then the Sale Fee shall be
the greater of $480,000 or 5.0% of Total Consideration in excess of the stalking
horse bid (with such Sale Fee split according to the SSG/Lake Street
Allocation).

 

 

 

 

e.Notwithstanding anything contained herein, each Initial Fee and Monthly Fee
shall be credited against only the 80% of the Sale Fee allocated to SSG and not
the 20% of the Sale Fee allocated to Lake Street. By way of example, if the Sale
Fee is $300,000 and a total of $100,000 is credited, then the Sale Fee due
Advisors as allocated would be:



 



Lake Street:  20% of $300,000 =

 

$60,000

 

SSG: 80% of $300,000 =

 

$240,000

 

Less Credit Against SSG Sale Fee

 

$(100,000)***

 

 

$200,000

 



______ 

*** Net Sale Fee to SSG is $140,000.

 



 

f.For the avoidance of doubt, the Advisors shall not be entitled to receive more
than one Sale Fee.



 



 

 



 

Ms. Lisa Berman

November 11, 2016

Page 5

 



 

4.Restructuring Fee: In the event that Peekay ultimately closes a Restructuring
in lieu of a Sale Transaction, SSG shall be entitled to a fee (“Restructuring
Fee”) equal to $300,000 which shall be paid from operating cash flow, available
cash, new funds or otherwise. For the avoidance of doubt, Peekay shall not pay
both a Restructuring Fee and a Sale Fee.

 

 

 

 

5.Financial Advisory Fee: If requested by the Company to perform financial
advisory services, then SSG shall receive a financial advisory fee (“Financial
Advisory Fee”) of $25,000 for the services to prepare for any potential Chapter
11 filing plus $20,000 per month thereafter during the Engagement Term. The
Financial Advisory Fee will not be credited against the Sale Fee or
Restructuring Fee.

 

 

 

 

6.Valuation Fee: If requested by the Company to prepare a Valuation, then SSG
shall receive a valuation fee (“Valuation Fee”) of $50,000. The Valuation Fee
will not be credited against the Sale Fee or Restructuring Fee. The Valuation
Fee shall cover, without limitation, any report prepared by SSG, which may be
used by the Company to negotiate with existing creditors and stakeholders, and
any expert testimony in support of the Valuation.

 

 

 

 

7.In addition to the foregoing Fees, whether or not a Sale or Restructuring
Transaction is consummated, Advisors will be entitled to reimbursement for all
of Advisors’ reasonable out-of-pocket expenses incurred in connection with the
subject matter of this engagement.

 

 

 

 

8.No Other Compensation. Advisors shall be entitled only to the compensation set
forth herein and shall not seek or request any other compensation from the
Company or any other party in connection with the services provided hereunder.
For the avoidance of doubt, Lake Street’s compensation hereunder shall supersede
and replace in its entirety any compensation to which it otherwise might be
entitled pursuant to any prior engagement with the Company.



  



C.Definitions



 

For the purpose of this Engagement Agreement:

 

Sale Transaction means and includes any transaction involving in whole or in
parts, the sale or transfer, directly or indirectly, of all or substantially all
of the assets or equity of Peekay whether consummated in or out of court in one
or multiple transactions.

 

Restructuring Transaction means and includes any Restructuring completed through
a confirmed plan of reorganization or out of court reorganization, whether
proposed by the Company or any third party, whereby the debt and/or equity is
altered, amended, diluted, revised and/or exchanged..

 

Total Consideration shall mean the purchase price paid for the equity, assets or
secured debt, or any portion of either, plus the assumption or payoff of
indebtedness and/or payables, on or off the balance sheet, and the value of any
assets liquidated.

 



 

 



 

Ms. Lisa Berman

November 11, 2016

Page 6

 



D.Term of Engagement



 

This Engagement Agreement shall remain in force (the “Engagement Term”) for a
period of six (6) months from the date of signing this Engagement Agreement and
may thereafter be terminated by either party upon thirty (30) days prior written
notice to the other; provided, however, that either party may terminate this
Engagement Agreement by written notice immediately upon the closing of a Sale or
Restructuring. Upon the termination of this Engagement Agreement, neither party
shall have any further obligations to the other except that: (a) termination of
the Engagement Agreement shall not affect Advisors’ right to indemnification
under the Indemnification paragraph below; (b) Peekay shall remain obligated to
pay Advisors any unpaid Monthly Fees, Financial Advisory Fee or Valuation Fee
and to reimburse SSG for any expenses incurred through the date of the
termination of the Engagement Agreement; and (c) if a Sale or Restructuring is
consummated within twelve (12) months (“Trailer Term”) of the termination of
this Engagement Agreement with a party with whom Advisors had contact during the
Engagement Term, Peekay shall remain obligated to pay a Sale Fee, as calculated
above. Sections B, D, E, F and G (entitled Compensation, Term of Engagement,
Indemnification, Miscellaneous, and Scope of Duties, respectively) of this
Engagement Agreement shall survive the expiration or termination of this
Engagement Agreement indefinitely.

 



E.Indemnification



 

The Company hereby acknowledges and agrees to the indemnification arrangements
between the parties hereto as described on Attachment A hereto, which Attachment
is incorporated herein and forms an integral part hereof.

 



F.Miscellaneous



 

No fee payable to any other investment banker or finder by Peekay in connection
with the subject matter of this engagement shall reduce or otherwise affect any
fee payable to Advisors hereunder. This Engagement Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof and
supersedes and cancels any prior communications, understandings and agreements
between the parties hereto. This Engagement Agreement cannot be modified or
changed, nor can any of its provisions be waived, except by written agreement
signed by both parties. The benefits of this Engagement Agreement shall inure to
the respective successors and assigns of the parties hereto and of the
Indemnified Parties and their respective successors, assigns and
representatives, and the obligations and liabilities assumed in this Engagement
Agreement by the parties hereto shall be binding upon their respective
successors and assigns. This Engagement Agreement shall be governed by the laws
of the State of Delaware without giving effect to its conflicts of laws
principles or rules.

 

In the event the Company files one or more Chapter 11 Bankruptcy proceedings,
either voluntary or involuntary, during the Engagement Term, the Company shall
use its commercially reasonable efforts to have Advisors employed upon the same
or substantially similar terms and shall have this Engagement Agreement and
Advisors’ retention as the Company’s exclusive investment banker approved by a
Court of competent jurisdiction.

 

This Engagement Agreement may be executed in any number of counterparts, which
counterparts, taken together, shall constitute one and the same Engagement
Agreement.

 



 

 



 

Ms. Lisa Berman

November 11, 2016

Page 7

  



G.Scope of Duties



 

Peekay hereby acknowledges and agrees that: (a) it has retained Advisors for the
limited purposes set forth in this Engagement Agreement and that the rights and
obligations of the parties hereto are contractual in nature; and (b) has
Advisors have not made any warranties or guarantees of any nature with respect
to the success or satisfactory conclusion of any Sale or Restructuring or as to
the economic, financial or other results which may be obtained or experienced by
the Company as a result thereof. Both Peekay and Advisors disclaim any intention
to impose fiduciary duties or obligations on the other by virtue of the
engagement contemplated by this Engagement Agreement except in the event of a
Chapter 11 proceeding, and no other person or entity shall have any rights or
obligations hereunder except as expressly provided herein.

 



H.Other Matters



 

Peekay agrees that Advisors have the right, following the Sale or Restructuring
closing, to place advertisements in financial and other newspapers and journals
at its own expense describing its services to the Company hereunder.

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001), Advisors are required to obtain,
verify and record information that identifies its clients, which information may
include the name and address of Peekay and its senior management team as well as
other information that will allow Advisors to properly identify its clients.
Additionally, Advisors maintain important disclosures on their web sites. These
disclosures may be updated periodically on an as-needed basis. Peekay agrees to
accept and receive all of these disclosures by electronically accessing the
website referenced above and acknowledges that printed hard copies of these
disclosures are available upon request by contacting Advisors directly.

 



I.Securities Platform



 

All transactions involving the sale or purchase of any security (as defined by
the Securities Exchange Act of 1934 or the rules and regulations promulgated
there under) are offered through SSG Capital Advisors, LLC. (“SCA”), an
affiliated Pennsylvania corporation and registered Broker-Dealer in good
standing with the Financial Industry Regulatory Authority (“FINRA”) and the
Securities Investor Protection Corporation (“SIPC”). Principals of SSG are
registered representatives of SCA. Therefore, SCA is included collectively as
“SSG” with all the rights and obligations thereto under the terms of this
Engagement Agreement.

 

To the extent the Sale Fee or Restructuring Fee is payable to SSG in connection
with the Sale or Restructuring constituting the purchase or sale of any security
(as defined by the Securities Exchange Act of 1934 or the rules and regulations
promulgated there under), such Sale Fee or Restructuring Fee shall be
specifically paid to SCA. Under no circumstance will Peekay be obligated to pay
a fee in an aggregate amount in excess of the amount provided in this Engagement
Agreement. Payment of the fee to SCA shall constitute and be deemed payment of
the fee in this Engagement Agreement.

 



 

 



 

Ms. Lisa Berman

November 11, 2016

Page 8

  

Any amendment, modification or other changes to this Engagement Agreement must
be in writing and signed by both parties to be enforceable.

 

Please indicate your acceptance of the foregoing by executing and returning the
enclosed copy of this letter.

 

 



SSG ADVISORS, LLC

 

LAKE STREET CAPITAL MARKETS

 

 

 

 

 

 

 

By:/s/ J. Scott Victor By:/s/ Tim Klein  J. Scott Victor  Tim Klein Managing
Director  Managing Director 



 



ACCEPTED:

 

 

 

 

 

 

 

 

 

 

PEEKAY BOUTIQUES, INC.

 

 

 

 

     By:/s/ Lisa Berman   November 11, 2016  Lisa Berman  

Date

 Chief Executive Officer   



 



 

 



 

Ms. Lisa Berman

November 11, 2016

Page 9

 

ATTACHMENT A

INDEMNIFICATION PROVISIONS

 

The Company agrees to indemnify, defend and hold harmless SSG, SCA and Lake
Street and their affiliates, the respective partners, members, directors,
officers, agents and employees of Advisors and its affiliates and each other
person, if any, controlling Advisors or its affiliates (the foregoing being
referred to herein individually as an “Indemnified Party” and collectively as
the “Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities or costs, as and when incurred, to which such Indemnified Party may
become subject to or which are asserted against any Indemnified Party, directly
or indirectly, in any way related to Advisors acting for the Company under the
Engagement Agreement of which this Attachment A forms a part, including, without
limitation, in connection with: (a) any act or omission by Advisors related to
its engagement as financial advisor under the Engagement Agreement; or (b)
Advisors’ acceptance, or its performance or non-performance, of its obligations
under said Engagement Agreement. The Company will reimburse the Indemnified
Parties for any legal or other expenses incurred by them, as and when incurred,
in connection with investigating, preparing or defending any such losses,
claims, damages or liabilities or any action in respect thereof, whether or not
in connection with pending or threatened litigation, and whether or not any
Indemnified Party is a party thereto; provided, however, that the Company shall
not be liable under the foregoing indemnity agreement in respect of any
liability to the extent that such liability is found in a final judgment by a
court of competent jurisdiction, not subject to further appeal, to have resulted
primarily from Advisors’ gross negligence or willful misconduct in the
performance of its duties under said Engagement Agreement. The Company agrees
that reliance by Advisors on any publicly-available information, the information
supplied by the Company to Advisors in connection with said Engagement Agreement
or any directions furnished by the Company shall not constitute negligence, bad
faith or willful misconduct by Advisors.

 

In order to provide for just and equitable contribution, if a claim for
indemnification is made pursuant to said Engagement Agreement but it is found in
a final judgment by a court of competent jurisdiction, not subject to further
appeal, that such indemnification may not be enforced in such case, the
Indemnified Parties, on the one hand, and the Company, on the other hand, shall
each contribute to the amount paid or payable as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
the relative fault of the Indemnified Parties, on the one hand, and the Company,
on the other hand, and the relative benefits to the Indemnified Parties, on the
one hand, and the Company, on the other hand, arising out of the particular
matter or transaction which gave rise to such loss, claim, damage, liability or
costs, and all other relevant equitable considerations shall also be taken into
account. No person found liable for a fraudulent misrepresentation shall be
entitled to contribution from any person who is not also found liable for such
fraudulent misrepresentation. Notwithstanding the foregoing, Advisors shall not
be obligated to contribute any amount hereunder that exceeds the amount of fees
previously received by Advisors hereunder.

 

The provisions of this Attachment A shall survive any termination of said
Engagement Agreement.

 

 



 



 